IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,360-01


                           EX PARTE JORGE GOMEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2019-417,741-A IN THE 364TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


       Per curiam. YEARY and SLAUGHTER , JJ., dissented.


                                          OPINION

       Applicant was convicted of possession of less than one gram of a controlled substance in

Penalty Group 1, methamphetamine, and sentenced to 268 days’ imprisonment. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because, but for defense counsel’s failure

to investigate a pending federal case and advise Applicant about the consequences that the State

conviction would have on the sentencing range in his federal case, Applicant would not have pleaded

guilty. The trial court concludes that Applicant received ineffective assistance of trial counsel.
                                                                                                   2

       Relief is granted. Ex parte Moussazadeh, 361 S.W.3d 684, 692 (Tex. Crim. App. 2012). The

judgment in cause number 2019-417,741 in the 364th District Court of Lubbock County is set aside,

and Applicant is remanded to the custody of the Sheriff of Lubbock County to answer the charges

as set out in the indictment. The trial court shall issue any necessary bench warrant within ten days

from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: August 19, 2020
Do not publish